Citation Nr: 1000183	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-17 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to July 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 decision by the RO in Oakland, 
California that denied service connection for hypertension.  
The Veteran initially requested a Board hearing, and such a 
hearing was scheduled, but the Veteran withdrew his hearing 
request in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In this regard, the Board notes that under Diagnostic Code 
7101, a 10 percent rating is assigned for hypertension when 
diastolic pressure is 100 or more; or when systolic pressure 
is predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  Note (1) indicates that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days. For purposes of the section, 
hypertension is defined as diastolic pressure of 90mm or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160mm or greater with a 
diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, 
Code 7101.

Service treatment records reflect that in August 1975, the 
Veteran's blood pressure was 155/95.  Hypertension was not 
diagnosed.  Subsequent service treatment records reflect 
fluctuating blood pressure readings, with no diagnosis of 
hypertension.  In August 1983, his blood pressure was 138/96, 
while in December 1983 his blood pressure was 120/80.  In 
March 1985 it was 112/78.  On retirement examination in 
October 1990, his blood pressure was 132/84.  The Veteran 
retired from military service in July 1991.

Post-service medical records from David Grant Medical Center 
(DGMC) reflect that in April 1992, the Veteran's blood 
pressure was 140/87; hypertension was not diagnosed.  In 
September 1992, his blood pressure was 128/76.

At a September 1993 VA examination, the Veteran's blood 
pressure was 145/98 (lying), 134/91 (sitting), and 126/92 
(standing).  The examiner diagnosed hypertension; there was 
no opinion as to etiology.  

Outpatient treatment records from DGMC show that in September 
2000, the Veteran's blood pressure was 151/90, and the 
diagnosis was rule out hypertension.  An August 2001 
treatment note reflects that the Veteran had a 5-day blood 
pressure check, and all readings were 150s-160s/90s.  The 
diagnosis was hypertension.  Subsequent medical records 
reflect treatment for hypertension.

By a statement dated in May 2006, A.P., apparently a 
physician, from the internal medicine staff of Travis Air 
Force Base, indicated that the Veteran had been treated at 
David Grant Medical Center since 1988, and that the available 
records revealed hypertension dating back to 1992.  She noted 
that records prior to that date had been retired.  In 
November 2007, Dr. P. indicated that the Veteran had carried 
a diagnosis of hypertension since at least 1992.

As there is evidence of a current disability, medical 
evidence of intermittently elevated blood pressure readings 
during service and within the first post-service year, and an 
indication that the disability may possibly be associated 
with the Veteran's service or manifested within the first 
post-service year, the Board finds that it is necessary to 
afford the Veteran a VA medical examination to obtain a 
medical opinion to determine whether the Veteran's current 
hypertension is related to service, or was manifested within 
the first year after separation from service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine 
the etiology and date of onset of the 
current hypertension.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
the examiner for review prior to the 
examination.

Based on the examination of the Veteran 
and review of the record, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or higher) that the current 
hypertension had its onset in service or 
within the first post-service year, or is 
causally related to service.  

The rationale for any opinion expressed 
should be provided in the examination 
report. 


2.  Thereafter, readjudicate the claim for 
service connection.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


